Citation Nr: 0201008	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  97-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a nose injury.

6.  Entitlement to an increased rating for residuals of a 
tonsillectomy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, spouse and son


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the RO.  

In July 1998, the Board remanded the case to afford the 
veteran the opportunity to present testimony at a hearing 
before a Member of the Board at the RO.  

In February 1999, the veteran testified before one of the 
undersigned Members of the Board at the RO.  Unfortunately, 
the tape of that hearing was damaged to the extent that a 
transcript of the hearing could not be made.  The veteran 
requested another hearing, and, in July 1999, the Board 
remanded the case again for a hearing before a Member of the 
Board at the RO.

In April 2001, a hearing was held before another of the 
undersigned Members of the Board at the RO.


REMAND

The RO last considered the veteran's claims in a September 
1997 Supplemental Statement of the Case.  Since then, 
voluminous medical evidence has been submitted.  The 
evidence, however, was not accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2001).  Thus, it 
must be referred to the RO for initial consideration.  

In addition, the veteran has not had a VA examination for his 
service-connected residuals of a tonsillectomy for many 
years.  Indeed, at no time during the course of this appeal 
has the veteran been afforded a VA examination.  Thus, the 
case must be remanded in order to afford the veteran an 
adequate and current examination.  See Green v. Derwinski, 
1 Vet. App. 121 (1991).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he submit all VA and non-VA 
medical evidence of treatment for the 
claimed back, left shoulder, left knee, 
left ankle and nose disorders since 
service, and his service-connected 
residuals of a tonsillectomy in recent 
years.  The RO should assist the veteran 
in obtaining copies of records of 
treatment of his service-connected 
tonsillectomy.

2.  The RO then should schedule the 
veteran for a VA ear, nose and throat 
examination to determine the current 
severity of the residuals of the 
tonsillectomy.  All efforts made toward 
conducting the examination should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to whether the veteran's 
service-connected disability is 
manifested by hoarseness, with thickening 
or nodules of the cords, polyps, 
submucous infiltration, or pre-malignant 
changes.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	D. C. SPICKLER	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals
	

	
		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


